Case 1:20-cv-00414-KD-B Document 40 Filed 04/15/21 Page 1 of 1                     PageID #: 376




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

THE MEDICAL PROTECTIVE COMPANY, )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )               CIVIL ACTION NO. 20-00414-KD-B
                                    )
CRAFTON CHIROPRACTIC, INC., et al., )
                                    )
     Defendants.                    )

                                            ORDER

      After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated March 25, 2021 (Doc. 39) is

ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Defendants’ Motion to Dismiss or Stay (Doc. 29) be

GRANTED in part and DENIED in part, as follows:

              Defendants’ motion is GRANTED as to a stay of Plaintiff’s duty-to-indemnify
      claim, until further order of the Court;

              Defendants’ motion is DENIED to the extent Defendants seek dismissal of
      Plaintiff’s declaratory judgment claim for policy rescission based on failure to state a claim
      upon which relief can be granted; and

              To the extent Defendants seek dismissal of Plaintiff’s duty-to-defend claim based
      on failure to state a claim upon which relief can be granted, Defendants’ motion is DENIED
      without prejudice to Defendants’ arguments regarding coverage.


      DONE and ORDERED this 15th day of April 2021.

                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
